              Case 1:19-cv-01224-AWI-EPG Document 42 Filed 08/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT

 7                                     EASTERN DISTRICT OF CALIFORNIA

 8
         JOSE ACOSTA,                                              Case No. 1:19-cv-01224-AWI-EPG
 9
                          Plaintiff,
10                                                                 ORDER RE: STIPULATED REQUEST FOR
                 v.                                                DISMISSAL AS TO DEFENDANT MARIA
11                                                                 DEL CARMENT PARRA PEREZ, DOING
         MARIA DEL CARMEN PARRA PEREZ,                             BUSINESS AS LESLY’S GIFTS AND MORE,
12       doing business as Lesly’s Gifts and More, et              WITH PREJUDICE
         al.,
13                                                                 (ECF No. 41)
                          Defendants.
14

15

16             Plaintiff Maria del Carmen Parra Perez, doing business as Lesly's Gifts and More, and

17       Defendant, Jose Acosta, have filed a stipulation to dismiss with prejudice all claims against

18       Maria del Carmen Parra Perez, doing business as Lesly's Gifts and More.1 (ECF No. 41.)

19       Pursuant to the stipulation, the case against Maria del Carmen Parra Perez, doing business as

20       Lesly's Gifts and More has ended and the case is dismissed with prejudice only as to Maria del

21       Carmen Parra Perez, doing business as Lesly's Gifts and More. See Fed. R. Civ. P. 41(a)(1)(A);

22     Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).
     IT IS SO ORDERED.
23

24        Dated:      August 21, 2020                                    /s/
                                                                UNITED STATES MAGISTRATE JUDGE
25

26
27
     1
         The other defendants in the action have not filed an answer to the second amended complaint and default has been
28 entered against them. (ECF No. 40.)
     Case 1:19-cv-01224-AWI-EPG Document 42 Filed 08/21/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                     2
